Per Curiam.
At the close of the trial of this cause before the Atlantic County Circuit Court, by agreement of the attorneys of the respective parties, a certain question of fact was by the trial judge submitted to the jury with direction to find a special verdict. Such a verdict was returned.
The court reserved the questions involved in certain defences, it being agreed by the attorneys that questions of law only were involved and that they were properly referable to the court for its determination.
*721The only question of fact being found in favor of the plaintiff by the special verdict, the trial judge found in favor of the plaintiff on the law reserved, and directed a. verdict to be entered in its favor, which was accordingly done. Thereupon the defendant appealed to this court from the whole of the judgment on three certain grounds, which are specified.
The situation presented by the record above outlined is similar to that in Webster v. Board of Freeholders, 86 N. J. L. 256, so far as it contains no ruling of the trial judge on matter of law to which exception was taken, and, therefore, no case for reversal is presented.
As in the case of Blanchard Brothers, Incorporated, v. Beveridge, 86 N. J. L. 561, it was incumbent upon counsel for defendant to request the court to make a finding or findings of law in favor of his client, and to accept or to object to an adverse finding, if made, in order to lay the foundation for a review on appeal. This was not done, so far as the record before us shows, and, therefore, the judgment brought up for review must be affirmed.
For affirmance—The Chancellor, Chiee Justice, Garrison, Swayze, Trenohard, Parker, Bergen, Minturn, Kalisoh, Black, Vredenburgh, White, Terhune, HepPENHEUUER, JJ. 11.
For reversal—'None.